DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11 January 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11 August 2020, unless otherwise indicated below. 
Claims 12-16 and 19 have been cancelled.
Claims 1-11, 17-18, and 20 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in the drawings as filed on 10/03/2019 and 01/11/2021, reference character “8” in Figure 1 and reference character “18” in Figure 5 appear to be directed to the same structure. See specification objections below as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The amended abstract of the disclosure as filed on 01/11/2021 is objected to because of the following reasons.  Correction is required.  See MPEP § 608.01(b).
“A system for supporting a punching bag is disclosed” is implied language, and should be avoided
The term “comprises” in line 1 should read --includes-- to avoid legal phraseology
The abstract is less than 50 words, and should fall within the range of 50-150 words and properly describe the invention

The amendment to the disclosure as filed on 01/11/2021 is objected to because of the following informalities:
  Paragraph 14, line 3, defines reference characters 6 and 8 as the strap mechanism, while paragraph 17, lines 25-26, define only reference character 6 as the strap 
Paragraph 14, line 3, defines reference character 8 as part of the strap mechanism, and paragraph 16, line 8, defines reference character 18 as being a belt sewn to the upper section 10 of the bag. However, the structure designated as reference character 8 in Figure 1 and the structure designated as reference character 18 in Figure 5 appear to be the same structure. Therefore, it appears that reference character 8 in Figure 1 should read --18--, and reference character 8 should be removed from the specification (following objection above with reference to the strap mechanism).
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks proper antecedent basis for the claim language of “a bearing plate” of claims 6, 10, and 20. Instead, the specification mentions “a metal mechanism 2,” the metal mechanism 2 having a ball bearing inside, and “a metal holding plate 3,” that attaches to the ball bearings of the metal mechanism 2, in paragraph [0017]. It is unclear if the claimed bearing plate is equivalent to the disclosed metal mechanism or metal holding plate, or both. If these structures are equivalent, the Examiner suggests amending the claims and/or the specification for consistency of language.
The specification lacks proper antecedent basis for the claim language of “the first portion of the holding mechanism” of claim 18. Please see 35 U.S.C. 112(b) rejections below with regards to this claim limitation.

Claim Objections
Claims 1, 5, 17, and 20 are objected to because of the following informalities:  
Claim 1, line 4, “the first extending” should read --the first ends extending--
Claim 1, lines 6-7, “strap assemblies” should read --strap mechanisms--
Claim 5, line 1, “the springs enable” should read --the springs are configured to enable--
Claim 17, line 5, “bag portions” should read --bag portion--
Claim 20, lines 1-2, “the holding mechanism further comprising” should read --wherein the holding mechanism further comprises--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the a holding mechanism of claims 1, 3, 6, 8, 10, 17, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The holding mechanism, with the generic term “mechanism” modified by the functional language of “holding” and “configured to mount the punching bag to a support” and that has not been modified by sufficient structure, has been interpreted to cover the corresponding structure of a “D-ring” as disclosed in paragraph [0017] of the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the portion of the ring” in lines 3-4. The limitation of “the portion” lacks antecedent basis in the claims.
	Claim 18 recites the limitation “the first portion of the holding mechanism comprises a ring” in lines 1-2. The limitation of “the first portion” lacks antecedent basis in the claims, as this limitation has been removed from claim 17 as amended. Additionally, it is unclear if the limitation of “a ring” of claim 18 is equivalent to the previously claimed ring of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL 1 (YouTube video titled “V’NOKS GEL YELLOW 12-15 KG KIDS PUNCH BAG”).
Regarding independent claim 1, NPL 1 discloses a system for supporting a punching bag comprising: a bag portion having a circumference, strap mechanisms comprising first ends connected to the bag portion at the circumference and second ends opposite the first ends extending upward from the bag portion and spaced away from the bag portion (where the second ends of the strap mechanisms are attached to the ring, and the ring is shown as being separate and spaced away from the bag portion, see times 0:12-0:21), a ring engaged through the second ends of the strap mechanisms, and a holding mechanism (shown as a hook, which is equivalent to the D-ring as defined by Applicant for mounting the punching bag to a support as shown at time 0:12) configured to mount the punching bag to a support, the ring supported off of the holding mechanism, wherein the ring is configured to maintain the strap mechanisms in vertical positions as the bag portion is punched to prevent deformation of the punching bag (see annotated screenshot at time 0:12, the Office has determined that as the strap mechanisms, ring, and holding mechanism are oriented equivalently to that of Applicant, the ring of NPL 1 similarly achieves the function of maintaining the strap mechanisms in vertical positions as the bag portion is punched to prevent deformation of the punching bag).

    PNG
    media_image1.png
    814
    1314
    media_image1.png
    Greyscale

Regarding claim 2, NPL 1 further discloses wherein the ring has a circumference equal to the circumference of the bag portion (see annotated screenshot at time 0:12, circumference of ring of holding mechanism and circumference of bag portion are equal).
Regarding claim 8, NPL 1 further discloses chains mounted between the holding mechanism and the ring (see annotated screenshot at time 0:12, chains mounted between ring and holding mechanism).
Regarding claim 9, NPL 1 further discloses wherein the chains angle inward from a first end connected to the ring and a second end opposite their first end (see annotated screenshot at time 0:12, each chain angles inward from a first end attached to the ring towards a second end connected to the holding mechanism).
Regarding claim 11, NPL 1 further discloses the strap mechanisms each comprise a folded backing portion and a pair of straps (see annotated screenshot at time 0:14), the folded 

    PNG
    media_image2.png
    827
    1301
    media_image2.png
    Greyscale


Regarding independent claim 17, NPL 1 discloses a system for supporting a punching bag comprising: a bag portion having a circumference, straps having first ends connected to the bag portion at the circumference and second ends opposite the first ends, the second ends extending upward from the bag portion and spaced away from the bag portion (where the second ends of the straps are attached to a ring, and the ring is shown as being separated and spaced away from the bag portion, see times 0:12-0:21), a ring affixed to the second ends of the straps, a holding mechanism comprising: one of springs or chains affixed to the ring, the holding 

    PNG
    media_image3.png
    814
    1314
    media_image3.png
    Greyscale

	Regarding claim 18, as can best be understood in view of the 35 U.S.C. 112(b) rejection above, NPL 1 further discloses wherein the first portion of the holding mechanism comprises a ring (interpreted as being equivalent to the ring as recited in claim 17 that is affixed to the second ends of the straps) having a circumference equal to the circumference of the bag portion (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (YouTube video titled “V’NOKS GEL YELLOW 12-15 KG KIDS PUNCH BAG”) and further in view of Haselrig (US Patent No. 9486686).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 3, NPL 1 teaches wherein the system comprises chains mounted between the holding mechanism and the ring (see annotated screenshot at time 0:12 above), but does not teach springs mounted between the holding mechanism and the ring.
“One or more connectors 24, such as straps or chains”) and springs (mounting device 26; Col. 4 lines 28-29, “a mounting device 26, such as a conventional spring hook device”), and further teaches wherein the connectors and springs can be attached to a mounting device (Col. 4 lines 41-44, “Each connector 24 includes a spring hook 26 at the outer end so that the bag 10 can be attached to a ceiling or other mounting device at four points”).

    PNG
    media_image4.png
    404
    204
    media_image4.png
    Greyscale

Therefore, as NPL 1 similarly teaches chains connected between the bag portion and the holding mechanism, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the chains of NPL 1 to include a spring hook between the connection of the chains to the holding mechanism, as is similarly taught by Haselrig, for the purpose of providing unpredictable movement of the bag when punched to enhance the training experience for a user (Col. 4 lines 44-48, “The four point suspension means that when the bag 10 is struck, it will move unpredictably rather than just spin in a circle or swing back and forth like a conventional training bag. This unpredictability of movement greatly enhances the training experience for the user”).
Regarding claim 4, NPL 1 as modified by Haselrig further teaches wherein the springs (spring hooks of Haselrig) angle inward from a first end connected to the ring (via the chains of NPL 1) and a second end opposite their first end (as modified, the spring hooks of Haselrig will connect between the chains and the holding mechanism of NPL 1, and will therefore angle inward in the same manner as the chains).
Regarding claims 5, NPL 1 as modified by Haselrig further teaches wherein the springs (spring hooks of Haselrig) enable the bag portion to spring back toward a person punching the punching bag after being hit by a punch to imitate movements of an opponent (see Haselrig Col. 4 lines 44-48 above; the Office has determined that NPL 1 as modified by Haselrig to include spring hooks will perform the function as claimed as the spring hooks will enable the bag portion to experience a springing movement when the bag portion is punched).
Regarding claim 7, NPL 1 as modified by Haselrig further teaches wherein the strap mechanisms each comprise a folded backing portion and a pair of straps (see annotated screenshot at time 0:14), the folded backing portion comprising an opening (opening in folded backing portion for ring of holding mechanism to pass through), an end of the springs gripping the portion of the ring exposed through the opening (the ring is exposed through each folded backing portion of each strap assembly, allowing engagement with each chain and, as modified by Haselrig, the respective spring hook, therefore the spring hooks grip the ring via the chains).

    PNG
    media_image5.png
    827
    1301
    media_image5.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (YouTube video titled “V’NOKS GEL YELLOW 12-15 KG KIDS PUNCH BAG”) in view of Haselrig (US Patent No. 9486686), and further in view of Sotelo (US Patent No. 9586120).
NPL 1 as modified by Haselrig teaches the invention as substantially claimed, see above.
Regarding claim 6, NPL 1 as modified by Haselrig teaches the holding mechanism (see annotated screenshot at time 0:12 of NPL 1) as a hook and springs connected to the holding mechanism (as modified by Haselrig to include spring hooks), but does not teach wherein the holding mechanism comprises a bearing plate, the bearing plate configured to allow the springs, and the bag portion affixed to the springs, to rotate relative to the holding mechanism.
“Punching-bag 117 is suspended from planer-surface 107, comprising a ceiling, via body-mount 155 which comprises hook 185 and gimbaled, ball-bearing mechanism 157 able to rotate 360 degrees on a horizontal plane”).

    PNG
    media_image6.png
    632
    417
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the holding mechanism of NPL 1 to comprise a bearing plate as is taught by Sotelo to allow the springs and the bag portion of the .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 (YouTube video titled “V’NOKS GEL YELLOW 12-15 KG KIDS PUNCH BAG”) and further in view of Sotelo (US Patent No. 9586120).
NPL 1 teaches the invention as substantially claimed, see above.
Regarding claim 10, NPL 1 teaches the holding mechanism (see annotated screenshot at time 0:12) as a hook, but does not teach the holding mechanism comprising a bearing plate, the bearing plate configured to allow the chains, and bag portion affixed to the chains, to rotate relative to the holding mechanism.
Sotelo teaches an analogous system for supporting a punching bag comprising a holding mechanism (156, 155, 157) comprising a bearing plate (ball-bearing mechanism 157, mounted to attachment means 156 via body mount 155, see Fig. 2) and suspension means (180, see Fig. 2), the bearing plate configured to allow the suspension means, and bag portion (punching-bag 117) affixed to the suspension means, to rotate relative to the mounting bracket (Col. 5 lines 29-33, “Punching-bag 117 is suspended from planer-surface 107, comprising a ceiling, via body-mount 155 which comprises hook 185 and gimbaled, ball-bearing mechanism 157 able to rotate 360 degrees on a horizontal plane”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the holding mechanism of NPL 1 to comprise a bearing plate as is taught by Sotelo to allow the chains and the bag portion of the 
Regarding claim 20, NPL 1 teaches the holding mechanism (see annotated screenshot at time 0:12) as a hook, but does not teach the holding mechanism comprising a bearing plate, the bearing plate configured to allow the bag portion affixed to rotate relative to the support.
Sotelo teaches an analogous system for supporting a punching bag comprising a holding mechanism (156, 155, 157) comprising a bearing plate (ball-bearing mechanism 157, mounted to attachment means 156 via body mount 155, see Fig. 2) and suspension means (180, see Fig. 2), the bearing plate configured to allow the suspension means, and bag portion (punching-bag 117) affixed to the suspension means, to rotate relative to the mounting bracket (Col. 5 lines 29-33, “Punching-bag 117 is suspended from planer-surface 107, comprising a ceiling, via body-mount 155 which comprises hook 185 and gimbaled, ball-bearing mechanism 157 able to rotate 360 degrees on a horizontal plane”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the holding mechanism of NPL 1 to comprise a bearing plate as is taught by Sotelo to allow the bag portion of the punching bag to rotate when hit (Col. 5 lines 29-33), thereby creating more complex training for a user.

Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that the prior art of NPL 1 does not teach second ends of the strap mechanisms of claim 1 or second ends of the straps of claim 17 being spaced away from the bag portion. The Examiner respectfully disagrees. The limitation “spaced away from .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloom (Foreign Reference GB518988A) teaches a punching bag that is supported by chains and a ring that is located vertically above and separated from a bag portion of the punching bag.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784